Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 39-42 are amended to read as follows to correct a dependency issue raised by the cancellation of claim 37:
Claim 39. (Previously presented) The method of claim 31, wherein the amount of Acetic acid (C2).  
Claim 40. The method of claim 31, wherein the amount Acetic acid (C2), Propionic acid (C3), Butyric acid (C4) and lactic acid is determined.  
Claim 41. (Previously presented) The method of claim 31, wherein the amount Acetic acid (C2), Propionic acid (C3), Isobutyric acid (C4), and Butyric acid (C4) is determined.  
Claim 42. (Previously presented) The method of claim 31, wherein the amount Acetic acid (C2), Propionic acid (C3), Isobutyric acid (C4), Butyric acid (C4), 2-Methyl-butyric acid (C5), Isovaleric acid (C5), Valeric acid (C5), and Caproic acid (Hexanoic acid, C6), is determined.
Allowable Subject Matter
Claims 31-36 and 39-50 are allowed.
The following is an examiner’s statement of reasons for allowance: The Amendment filed April 23rd, 2021 overcomes the sole remaining issue in the Application by cancelling claim 51.  Consequently, claims 31-50 are allowable for the reasons established in the record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A VANORE whose telephone number is (571)272-2483.  The examiner can normally be reached on Monday to Friday 7AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A VANORE/Primary Examiner, Art Unit 2881